EmeRSok, Justice,
delivered tbe opinion of tbe court:
Tbe plaintiff claims for three distinct demands, one of which accrued to him; tbe others accrued to other persons, and were assigned to him.
Tbe smaller one, assigned to him by Bennett & Whitney, was for services rendered by them as attorneys, partly in defending suits against tbe Mammoth Copperopolis of Utah (limited), and partly in advice to Cook, who was an agent of tbe company, and also of the defendants in respect to two distinct trusts, referred to in tbe opinion given in Kahn et al. v. Hamilton et al.
Mr. Bennett, as a witness, says: Bennett & Whitney “ rendered no service to enforce tbe first debenture mortgage,” and Cook testified that he employed them, and they rendered legal advice relative to bis power of liquidating debts. He paid *38them on account of previous services for the company $1,050, and $260 to apply on their account for services rendered at his request. He paid these amounts out of the second debenture funds mentioned in the opinion above referred to.
The account which accrued to the plaintiff was made solely on Cook’s retainer for work at the company’s mine, Cook took possession of the mine under a title derived through a Marshal’s deed, and he procured it with the second debenture funds, and for the purposes of that trust.
The other demand, which accrued to Smith, was originally a demand against Wells, Fargo & Co. Cook assumed it, on the debtors refusing to pay it, as he testifies, because he had to agree to pay it “ to get possession of the property,” the mine.
The defendants, as trustees for the first debenture holders, are not liable for either of these claims, for they do not appear to have arisen in connection with any business pertaining to that trust.
All these claims have no relation to the defendants, except through Cook, and he was agent for them only in their fiduciary capacities; they are not liable unless there is some ground for charging them as trustees of the second debenture funds. Their trust began and ended with that fund and so did Cook’s agency. He had no authority to create or assume any debts to be paid by his principals, except out of that fund, and since that fund has been wholly expended we can perceive no ground for holding them responsible.
Judgment is reversed, with costs.
BokemaN, A. J., concurs.
SCHAEFFER, C. J., dissents.